Citation Nr: 1412789	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash, claimed as due to Mustard Gas, ionizing radiation, and Agent Orange exposure. 

3.  Entitlement to service connection for nose bleeds, claimed as due to Mustard Gas, ionizing radiation, and Agent Orange exposure. 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.  The Veteran was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma, which granted service connection and assigned an initial 30 percent rating for PTSD, effective June 16 2010.  

In his August 2011 substantive appeal, the Veteran requested a hearing before the Board.  However, in December 2011 the Veteran withdrew his request.  38 C.F.R. § 20.702(e) (2013).  

The issues of entitlement to service connection for a skin rash disability and nose bleeds are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's PTSD is productive of no more than occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's service treatment records.  The Veteran was also afforded VA examinations in June 2011 and January 2012.  The VA examinations are sufficient, as they are based on consideration of the Veteran's prior medical history, and described his symptoms in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.



II. Analysis 

The Veteran asserts that he is entitled to a higher initial rating for his PTSD, which is currently evaluated at 30 percent disabling.

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD has been assigned a 30 percent evaluation under 38 C.F.R. § 4.130, DC 9411.  Under the applicable criteria, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 91 to 100 represent superior functioning in a wide range of activities.  GAF scores from 81 to 90 represent absent or minimal symptoms.  GAF scores from 71 to 80 represent no more than slight impairment of social, occupational or school functioning.  A GAF score of 61 to 70 suggests some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

The Veteran underwent a VA examination in August 2010.  He reported fragmented sleep, despondency, and intrusive memories and thoughts.  The Veteran also complained of racing thoughts as well as feelings of anger, hostility, and anxiety.  The Veteran stated that he has difficulty sleeping and has vivid nightmares.  He sleeps walks and screams in his sleep.  The Veteran also reported that he awakens in his sleep hitting and thrashing at his wife, which causes her to be afraid of him at times.  He complained of panic attacks once a week, which he described as being unable to breathe, feeling hot, and needing air.  

The VA examiner noted that these symptoms are continuous and affect the Veteran's daily functioning.  Specifically, the Veteran's symptoms result in extreme sleepiness, a lack of interest in activities, irritability and hostility towards his wife.  In regards to his social functioning, the VA examiner noted that the Veteran is avoidant; he lives in a rural community and is afraid of being in groups of people.  The Veteran does not take any medication or receive psychotherapy for his mental condition. 

The Veteran stated that he has a good relationship with his wife and child.  The Veteran is currently unemployed; however he stated that he worked for thirty years in maintenance following service.  He had a good relationship with his coworkers and supervisor.  The Veteran denied that his unemployment was related to his mental condition. 

On mental status examination, the Veteran was oriented.  His appearances and hygiene were appropriate.  He maintained good eye contact during the exam.  The VA examiner noted that he was anxious, especially when talking about his experiences in Vietnam.  However, his speech and communication was normal.  There was no evidence of hallucinations, delusions, or suspiciousness.  The VA examiner noted that the Veteran engages in obsessive behavior, such as meticulous clothing and appearance.  However, these behaviors are not severe enough to interfere with routine activities.  The Veteran's thought processes were normal and his judgment was not impaired.  Memory was mildly impaired, where the Veteran forgot names, directions, and recent events.  The Veteran denied any suicidal or homicidal thoughts.

The examiner diagnosed PTSD and assigned a GAF score of 60.  The examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks. 

The Veteran underwent another VA examination in August 2011.  The Veteran reported difficulty sleeping and nightmares twice a week.  He reported that he has a good relationship with his siblings, wife and child.  The Veteran denied a history of violence and suicide attempts.  

The Veteran reported that he has been unemployed for nine years.  He claimed that his unemployment is unrelated to his mental condition.  Prior to being unemployed, the Veteran worked at the same company for thirty years. 

On mental status examination, the Veteran was oriented.  His appearances and hygiene were appropriate.  He maintained good eye contact during the exam.  His affect and mood was normal.  His speech and communication was normal.  Panic attacks were absent.  There was no evidence of hallucinations, delusions, or suspiciousness.  Obsessive compulsive behavior was absent.  The Veteran's thought processes were normal and his judgment was not impaired.  Memory was normal.  The Veteran denied any suicidal or homicidal thoughts.

The VA examiner found that the Veteran's symptoms did not meet the criteria of PTSD under the DSM IV and assigned a GAF score of 89.  According to the examiner, there were no behavioral, cognitive, social affective, or somatic symptoms attributed to PTSD.  Instead, the diagnosis was primary insomnia.  The examiner found this mental condition did result in any major changes in the Veteran's daily activities or social function.  In fact, the examiner described the Veteran's symptoms as not enough to interfere with social and occupational functioning or to require continuous medication. 

The Board finds that a higher initial rating is not warranted.  The evidence shows that the Veteran suffers from anxiety, panic attacks weekly, chronic sleep problems and mild memory loss.  The symptoms are of similar duration, frequency, and severity of those described in the 30 percent rating.  The Veteran does not experience symptoms that would warrant a higher rating such as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week, difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Thus, the preponderance of the evidence is against an initial evaluation in excess of 30 percent. 

The Board acknowledges the Veteran's assertions that his panic attacks occur three or four times a week and that he suffers from short and long-term memory loss.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).  Here, during the August 2010 VA examination, the Veteran complained of panic attacks occurring only once a week.  He did not report any panic attacks during the August 2011 VA examination.  Furthermore, the August 2010 VA examiner only observed mild memory loss, such as forgetting names, directions and recent events.  The examiner did not observe any short or long term memory loss.  Moreover, the Veteran's memory was normal at the August 2011 VA examination.  Therefore, the Board finds that the Veteran's assertions are unpersuasive and lack probative value. 

As the criteria for the next, higher, 50 percent rating are not met, it logically follows that the criteria for an even higher rating of 70 and 100 percent-is likewise not met.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Although the Veteran has been unemployed during the course of the appeal, he has not asserted that it is due to PTSD.  Here, there is no evidence of unemployability due to the Veteran's service-connected PTSD.  Further consideration of TDIU is not warranted.




ORDER

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied.


REMAND

The Board finds that further development is needed for the Veteran's service connection claims. 

The Veteran contends that his skin rash and nose bleeds are due to his military service, particularly due to ionizing radiation, Agent Orange, and Mustard Gas exposure.  While there is no evidence of record confirming that the Veteran suffers from disabilities manifested by a skin rash and nose bleeds, the Board notes that the Veteran is competent to report experiencing such symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran had service in Vietnam, and is therefore presumed to have been exposed to herbicides such as Agent Orange.  Nevertheless, it is unclear whether the Veteran has current disabilities for which presumptive service connection may be awarded based on exposure to radiation or herbicide agents, or whether he has a disability for which service connection may be warranted based on mustard gas exposure.  See 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.316 (2013).  Moreover, the evidence of record does not clearly establish exposure to radiation (ionizing or otherwise), or mustard gas.  Before further development is conducted to determine the Veteran's claimed exposure, he should be afforded an examination to diagnose his claimed disabilities, and to specifically determine if he has a currently diagnosed disability for which service connection may be awarded based on exposure to any of these claimed agents.  Opinions of etiology are also needed with respect to all diagnosed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the Veteran is diagnosed with a disability or disabilities for which service connection may be granted based on exposure to radiation (including ionizing), and/or mustard gas, appropriate measures should then be taken to verify his exposure to such agents, including complying with the procedures outlined in VA's Adjudication Procedure Manual at M21-1MR.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate skin examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.

The VA examiner should diagnose and describe any disabilities associated with a skin rash.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disability is related to an in-service disease, event, or injury.  In providing this opinion, the examiner should discuss the likelihood, if any, that any current disability is related to exposure to herbicides, radiation, or mustard gas.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Schedule the Veteran for an appropriate nose examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.

The VA examiner should diagnose and describe any disabilities associated with nose bleeds.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disability is related to an in-service disease, event, or injury.  In providing this opinion, the examiner should discuss the likelihood, if any, that any current disability is related to exposure to herbicides, radiation, or mustard gas. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, if the Veteran is diagnosed with a disability for which service connection may be granted based on exposure to radiation (including ionizing), and/or mustard gas, take all appropriate measures to verify his exposure to such agents, including complying with the procedures outlined in VA's Adjudication Procedure Manual at M21-1MR.

If any necessary information to verify exposure is missing from the record, request that the Veteran provide the necessary information.

4. After completion of the above, readjudicate the issues on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


